UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-33309 POLY SHIELD TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0953557 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 428 Plaza Real, Suite 419 Boca Raton, FL (Address of principal executive offices) (Zip Code) 1 (800) 648-4287 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).TYes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):£ YesT No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of November 07, 2012, the Issuer had 33,745,005 shares of common stock, issued and outstanding. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and Rule 8-03 of Regulation S-X, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and nine month periods ended September 30, 2012, are not necessarily indicative of the results that can be expected for the year ending December 31, 2012. As used in this Quarterly Report, the terms "we,” "us,” "our,” and “Poly Shield” mean Poly Shield Technologies Inc., unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated 1 POLY SHIELD TECHNOLOGIES INC. (Formerly Globetrac Inc.) BALANCE SHEETS (unaudited) September 30, 2012 December 31, 2011 (unaudited) ASSETS Current assets Cash $ $ Accounts receivable Prepaids - Investment in option and license (net of amortization) - $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accrued liabilities Notes payable including interest Due to related parties Stockholders' equity (deficit) Common stock $0.001 par value, 200,000,000 common shares authorized, 33,745,005 issued and outstanding at September 30, 2012 ( 2011 - 31,727,775) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income ) $ $ The accompanying notes are an integral part of these financial statements F-1 POLY SHIELD TECHNOLOGIES INC. (Formerly Globetrac Inc.) STATEMENTS OF OPERATIONS (unaudited) Three months ended September 30, Nine months ended September 30, Royalty income $ ) $ $ $ General and administrative expenses Loss before other items ) Other items Amortization of license ) - ) - Interest expense ) Gain on extinguishment of debt - - - Royalty fee ) - ) - Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements F-2 POLY SHIELD TECHNOLOGIES INC. (Formerly Globetrac Inc.) STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 (unaudited) Accumulated Common shares Additional Other Number of Paid-in Accumulated Comprehensive Shares Amount Capital Deficit Income Total Balance at December 31, 2010 $ $ $ ) $ $ ) Shares issued for debt - - Net loss for the year ended December 31, 2011 - - - ) - ) Comprehensive loss - ) ) Balance at December 31, 2011 ) ) Adjustment to shares due to rollback - Shares issued on purchase of Teak Shield Products Inc. license agreement - - Shares issued for cash - - Net loss for the nine months ended September 30, 2012 - - - ) - ) Balance at September 30, 2012 (unaudited) $ $ $ ) $ $ The accompanying notes are an integral part of these financial statements F-3 POLY SHIELD TECHNOLOGIES INC. (Formerly Globetrac Inc.) STATEMENTS OF CASH FLOWS (unaudited) Nine months ended September 30, Cash flows used in operating activities: Net loss $ ) $ ) Non cash items: Stock issued for accrued interest - Foreign currency gain - ) Amortization - Changes in operating assets and liabilities: Accounts receivable Prepaids ) Accounts payable ) Accrued liabilities Accrued interest Due to related parties Net cash used in operating activities ) ) Cash flows from financing activities Notes payable to related parties - Advance payable to related party - Notes payable - Issuance of common shares - Net cash provided by financing activities - Cash flows used in investing activities Investment in option agreement ) - Net cash used in investing activities ) - Net increase (decrease) in cash ) Cash, beginning Cash, ending $ $ Cash paid for: Income tax $
